Case 17-10570-BLS Doc770 Filed 04/13/21 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
Bostwick Laboratories, Inc., et al., Case No. 17-10570 (BLS)
Debtor.
OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation
debtor.

 

 

 

 

 

 

 

Debtors’ Names: Bostwick Laboratories, Inc. Bank: Bank of America / Encore Bank
Bankruptcy Number: _17-10570 Account Number: Various
Date of Confirmation: _October 2, 2017 Account Type: Checking / Investment
Reporting Period
(month/year) March 31, 2021

Beginning Cash Balance: (adjusted) 1,490,420.35

All receipts received by the debtor:

Interest Earned 902.45
Collections 0
Settlements: 2,822.22
Sale of Debtor’s Assets: 0

Reversals of Refund Accrual:

Total of cash received: 3,724.67
Total of cash
available: 1,494,145.02

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:
Disbursements made under the plan, excluding the

administrative claims of bankruptcy professionals: 0

Disbursements made pursuant to the administrative claims

of bankruptcy professionals: 13,594.50

All other disbursements made in the ordinary course: 3,646.14

Total disbursements: 17,240.64
Ending Cash Balance: 1,476,904.38

Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of

jury that the forgoing is true and correct
to the best of my knowledge and belief.

fo

     

 

 

Date: Ya / 2 Name/Title’
, [Ba Ramses

DB02:5433408.1 1 064626.1001
Case 17-10570-BLS Doc 770 Filed 04/13/21 Page 2of4

(\\88ee Welcome back, James Carroll
Buslevess Phas Ondine Banking
Bostwick Lab 3594 XXXXxXXS01 $16,027.76 $16,027.76

Current Balance Available Balance
Last Updated: April 12, 2021 5:22 PM

Transactions Details

 

 

Q Search transactions

 

 

 

 

Date Description Amount
FEB 12 ,,,, ; ($27,312.00)
— Withdrawal by Wire 0000233036 1600776
FEB6 Checks 231.90 Check Count 2 Deposit Number $231.90
2019 0000054/Deposit Bulk $43,339.76

 

Page totals: Credits: [1] $231.90 | Debits: [1] ($27,312.00)
Case 17-10570-BLS Doc 770 Filed 04/13/21 Page 3of4

(1\ 88a Welcome back, James Carroll
Business Phas Online Banking

Bostwick Lab 3602 XXXXXXS02 $1,446,958.52 $1,446,958.52

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Balance —_— Available Balance
Last Updated: April 12, 2021 5:23 PM
Transactions _ Details
Q Search transactions
Date Description Amount
APR9 withdrawal by Wire 0000388966 (F15,00008)
2021 $1,446,958.52
MAR 31 Annual Percentage Yield Earned 0.25% from 03/01/21 through $310.35
2021 03/31/21/Deposit Dividend Tiered Rate $1,461,958.52
FEB 2g Annual Percentage Yield Earned 0.25% from 02/01/21 through $279.93
2021 02/28/21/Deposit Dividend Tiered Rate $1,461,648.17
FEB 18 Wire Originator ACUMEN RECOVERY SERVICES LLC/Deposit by $2,822.22
2021. Wire 0000374177 $1,461,368.24
JAN 31 Annual Percentage Yield Earned 0.25% from 01/01/21 through $312.17
2021 0Q1/31/21/Deposit Dividend Tiered Rate $1,458,546.02
JAN 28 ; ($1,625.00)
0001 = Draft 1070 Tracer 000009811 - 1070 $1,458,233.85
JAN 28 ($3,575.00)

5051 © Draft 1068 Tracer 000012808 - 1068 §1,460,958.85

 
Case 17-10570-BLS Doc 770 Filed 04/13/21 Page 4of4

 

 

 

 

 

 

 

 

 

 

 

 

 

JAN 27 _ ($145.00)
3021 © Draft 1069 Tracer 000008146 - 1069 $1,463,433.85
JAN 25 ; ($59.00)
260) = Draft 1067 Tracer 000013390 - 1067 §1.463,578.85
JAN 21 TYPE: BTO120 ID: 9162510801 DATA: IRON CO: IRON ($1,817.14)
2021 MOUNTAIN Entry Class Code: CCDACH Trace Number: $1,463,637.85
JAN 20 Withdrawal by Wire 0000366466 ($1,679.50)
2021 $1,465,454.99
JAN 20 Withdrawal by Wire 0000366465 ($8,340.00)
2021 $1,467,134.49
pec 31 Annual Percentage Yield Earned 0.25% from 12/01/20 through $313.22
2020 12/31/20/Deposit Dividend Tiered Rate $1,475,474.49
Nov 30 Annual Percentage Yield Earned 0.25% from 11/01/20 through $303.05
2020 11/30/20/Deposit Dividend Tiered Rate $1,475,161.27
oct 31 Annual Percentage Yield Earned 0.25% from 10/01/20 through $313.09
2020 = 10/31/20/Deposit Dividend Tiered Rate $1,474,858.22
sep 30 Annual Percentage Yield Earned 0.25% from 09/01/20 through $303.23
2020 09/30/20/Deposit Dividend Tiered Rate $1,474,545.13
SEP 11 Draft 1066 Tracer 000000076 - 1066 (973,00)
2020 $1,474,241.90
SEP8  & Draft 1065 Tracer 000001689 - 1065 62,000.00)
2020 $1,475,216.90
AUG 31 Annual Percentage Yield Earned 0.25% from 08/01/20 through $315.84
2020 08/31/20/Deposit Dividend Tiered Rate $1,480,216.90
AUG 31 . . ($5,908.00)
a Withdrawal by Wire 0000332256 7 7S JG
AUG 13. TYPE: BT0812 ID: 9162510801 DATA: IRON CO: IRON ($4,846.75)
2020 $1,485,809.06

MOUNTAIN Entry Class Code: CCDACH Trace Number:

 
